Exhibit 10b
MASCO CORPORATION
NON-EMPLOYEE DIRECTORS EQUITY PROGRAM
UNDER THE 2014 LONG TERM STOCK INCENTIVE PLAN
May 9, 2016




For purposes of the Masco Corporation (the “Company”) Non-Employee Directors
Equity Program (the “Program”), an “Eligible Director” is any director of the
Company who is not an employee of the Company and who receives a fee for
services as a director. Terms not defined herein have the meaning given to them
in the Company’s 2014 Long Term Stock Incentive Plan, as amended from time to
time (the “Plan”).
Section 1. Restricted Stock Award
(a)Eligibility for Award. On the date of each of the Company’s annual
stockholders’ meetings (the “Annual Meeting”), each person who is or becomes an
Eligible Director at such meeting and whose service on the Board is expected to
continue following such meeting shall be granted an Award of Restricted Stock.


(b)(i)  Amount of Award.  The amount of the Award of Restricted Stock shall be
determined by the Board of Directors from time to time, and shall be rounded to
the nearest ten Shares and disregarding any retainer provided as compensation
for service on a Board committee, or as Chair of a Board committee or the Board
(the “Equity Retainer”).  If an Eligible Director begins serving as a director
other than as of the date of an Annual Meeting, Awards of Restricted Stock
granted hereunder shall be granted on the date of the meeting of the Corporate
Governance and Nominating Committee that takes place on or after the date such
Eligible Director is first elected or appointed to the Board, and such Awards
shall be pro-rated to reflect the partial service provided by such Eligible
Director in the period between Annual Meetings.


(ii) Adjustment to Amount or Terms of Award. The Board shall have sole
discretion to adjust the amount of the Equity Retainer to be paid in the form of
Shares and the terms of any such Award of Shares. Except as the Board may
otherwise determine, any increase or decrease in an Eligible Director’s Annual
Retainer during a period with respect to which such Eligible Director has
already been granted an Award of Restricted Stock shall be implemented by
increasing or decreasing the cash portion of such Eligible Director’s annual
retainer.
(iii) Limitation on Equity Retainer. Notwithstanding the foregoing or anything
to the contrary herein, the maximum Equity Retainer granted to an Eligible
Director during the annual director compensation period (as defined in the Plan)
shall not exceed the limit set forth in Section 4(b)(ii) of the Plan.
(c)Vesting. Subject to clauses (e) and Section 2 below, each Award of Restricted
Stock granted hereunder shall vest with respect to one-third of the Shares
underlying such Award (disregarding fractional Shares) on May 15 of each of the
three consecutive calendar years following the year in which such Award is
granted; provided, however, that if an Award is granted between the Annual
Meeting and December 31 pursuant to Section 1(b)(i), the first vesting shall
occur on May 15 of the second calendar year following the year in which such
Award is granted.


(d)Effective Grant Date. The price of the Shares used in determining the number
of Shares subject to an Award of Restricted Stock granted hereunder shall be the
fair market value of the Shares as determined by the Board on the effective
grant date of such Award; provided that if an Award granted in accordance with
Section 1(a) of this Program falls within seven days prior to the release of the
Company’s quarterly or annual financial results, then the effective grant date
for such Award will be the second market trading day following the date on which
such financial results are released.


(e)Voting and Dividends. Each Eligible Director shall be entitled to vote and
receive dividends on the Shares subject to the Award of Restricted Stock, but
will not be able to obtain a stock certificate or sell, encumber or otherwise
transfer such Shares of Restricted Stock except in accordance with the terms of
the Plan.
Section 2. Termination of Services as a Director
(a)Retirement. If an Eligible Director’s term of service as a director is
terminated by reason of retirement on or after normal retirement age for a
director as set forth in the Company’s Corporate Governance Guidelines, the
restrictions contained in any Award of Restricted Stock held by such Eligible
Director shall continue to lapse in the same manner as if his or her term of
service had not terminated.


(b)Death or Disability. If an Eligible Director’s term of service as a director
is terminated by reason of death or permanent and total disability or, if
following termination or retirement as a director, a former director dies while
continuing to


1

--------------------------------------------------------------------------------

Exhibit 10b
MASCO CORPORATION
NON-EMPLOYEE DIRECTORS EQUITY PROGRAM
UNDER THE 2014 LONG TERM STOCK INCENTIVE PLAN
May 9, 2016




have rights under an Award of Restricted Stock, upon such death or termination
by reason of permanent and total disability, the restrictions contained in any
such Award of Restricted Stock shall lapse.


(c)Forfeiture.


(i) If an Eligible Director’s term of service as a director terminates for any
reason other than as a result of death, permanent and total disability or
retirement on or after normal retirement age as set forth in the Company’s
Corporate Governance Guidelines, all Shares of Restricted Stock held by such
Eligible Director that remain subject to restrictions shall be forfeited and
transferred back to the Company on the date of such termination; provided,
however, that any Shares of Restricted Stock that remain subject to restrictions
but that would have vested on May 15 following such Eligible Director’s
termination shall vest pro rata on the date of termination based upon that
portion of the year between annual vesting dates in which the termination
occurred during which such Eligible Director served as a director.
(ii) Notwithstanding anything to the contrary herein, if, following termination
of service as a director for any reason other than death (including due to
retirement), an Eligible Director continues to hold Shares of Restricted Stock,
the Board, in its sole judgment, may cause all Shares of Restricted Stock that
remain subject to restrictions to be forfeited and transferred back to the
Company concurrently with, or at any time following, such termination if the
Board determines that such former director has engaged in any activity
detrimental to the interests of the Company, a subsidiary or an affiliated
company.
(d)No Acceleration. The provisions of Section 6(d)(v) of the Plan
(“Acceleration”) shall not apply to Awards of Restricted Stock granted to
Eligible Directors.
Section 3. Non-Compete Provision
Each Award of Restricted Stock granted hereunder shall contain a provision
whereby the Award holder shall agree, in consideration for the Award and
regardless of whether restrictions on Shares of Restricted Stock have lapsed, as
follows:
(a)    While the holder is a director of the Company and for a period of one
year following the later of the last date of vesting of any Shares or the
termination of such holder’s term as a director of the Company, other than a
termination following a Change in Control, the Award holder shall agree not to
engage in, and not to become associated in a “Prohibited Capacity” (as
hereinafter defined) with any other entity engaged in, any ‘‘Business
Activities” (as hereinafter defined) and not to encourage or assist others in
encouraging any employee of the Company or any of its subsidiaries to terminate
employment or to become engaged in any such Prohibited Capacity with an entity
engaged in any Business Activities. “Business Activities” shall mean the design,
development, manufacture, sale, marketing or servicing of any product, or
providing of services competitive with the products or services, of the Company
or any subsidiary at any time while the Award is outstanding, to the extent that
such competitive products or services are distributed or provided either (1) in
the same geographic area as are such products or services of the Company or any
of its subsidiaries or (2) to any of the same customers as such products or
services of the Company or any of its subsidiaries are distributed or provided.
“Prohibited Capacity” shall mean being associated with an entity as a director,
employee, consultant, investor or in another capacity where (1) confidential
business information of the Company or any of its subsidiaries could be used in
fulfilling any of the holder’s duties or responsibilities with such other
entity, or (2) an investment by the Award holder in such other entity represents
more than 1% of such other entity’s capital stock, partnership or other
ownership interests.
(b)    Should the Award holder breach any of the restrictions contained in the
preceding paragraph, by accepting an Award, the Award holder shall agree,
independent of any equitable or legal remedies that the Company may have and
without limiting the Company’s right to any other equitable or legal remedies,
to pay to the Company in cash immediately upon the demand of the Company (1) the
amount of income realized for income tax purposes from the Award, net of all
federal, state and other taxes payable on the amount of such income, but only to
the extent that such income is realized from restrictions lapsing on Shares or
exercises occurring, as the case may be, on or after the termination of the
Award holder’s term as a director of the Company or within the two-year period
prior to the date of such termination, plus (2) all costs and expenses of the
Company in any effort to enforce its rights under this or the preceding
paragraph. The Company shall have the right to set off or withhold any amount
owed to the Award holder by the Company or any of its subsidiaries or affiliates
for any amount owed to the Company by the Award holder hereunder.


2

--------------------------------------------------------------------------------

Exhibit 10b
MASCO CORPORATION
NON-EMPLOYEE DIRECTORS EQUITY PROGRAM
UNDER THE 2014 LONG TERM STOCK INCENTIVE PLAN
May 9, 2016




Section 4. Termination, Modification or Suspension
The Board may terminate, modify or suspend the Program at any time as it may
deem advisable.




3